                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                3:19CV467-GCM

TRUCK INSURANCE EXCHANGE                  )
                                          )
      Plaintiff,                          )
                                          )
Vs.                                       )                 ORDER
                                          )
KAISER GYPSUM COMPANY, INC. and           )
HANSON PERMANENTE CEMENT, INC.,           )
                                          )
      Defendants.                         )
__________________________________________)

       This case shall remain stayed until the Court rules on the Bankruptcy Court’s Proposed
Findings of Fact and Conclusions of Law in Case No.: 3:20CV537-GCM.
       IT IS SO ORDERED.

                                      Signed: November 2, 2020




         Case 3:19-cv-00467-GCM Document 11 Filed 11/02/20 Page 1 of 1
